BREKFORD CORP. 7020 Dorsey Road, Suite C Hanover, Maryland 21076 January 3, 2012 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Larry Spirgel, Assistant Director Re:Brekford Corp. Form 10-K for the fiscal year ended December 31, 2010 Filed February 24, 2011 Form 10-Q for the Quarterly Period Ended September 30, 2011 Filed November 1, 2011 File No. 0-52719 Dear Mr. Spirgel: Brekford Corp. (the “Company”) hereby acknowledges that (a) it is responsible for the adequacy and accuracy of the disclosure in the above-referenced reports, as amended(the “Filings”), (b) Staff comments or changes to disclosure in response to Staff comments do not foreclose the Securities and Exchange Commission (the “Commission”) from taking any action with respect to the Filings, and (c) the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Brekford Corp. By: /s/ C.B. Brechin Name: C.B. Brechin Title: Chief Executive Officer
